On Motion for Rehearing.
Appellee submits, and appellant does not criticize, a certain formula by which it appears that the taxes paid and trustee’s fees charged against the proceeds of the sale of the land aggregated the sum of $926.06, which, under the holdings in the original opinion, should be deducted from the judgment rendered against appellant. Appellee has offered a remittitur of the amount of the tax item, while objecting to the deduction of the item of trustee’s fee. We adhere to the original holding, however.
Accordingly, the judgment against appellant will be reformed so as to deduct the sum of $926.06 therefrom, and, as so reformed, will be affirmed, at the cost of appellee.